1    Susan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                        No. 6:19-po-244-JDP
11                       Plaintiff,
12           v.                                        STIPULATION TO VACATE MOTION
                                                       HEARING AND CONTINUE STATUS
13    STEVEN W. HEMMANN,                               CONFERENCE; AND ORDER THEREON
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Steven W. Hemmann, by and through his attorney of

18   record, Benjamin A. Gerson, that the motion hearing set for April 1, 2020 in the above-captioned

19   matter be vacated and reset for a status conference on May 5, 2020 at 10:00 a.m. The government

20   filed a motion to dismiss Count 2: Destroy, injure, deface, or damage property or real property in

21   violation of Title 36 C.F.R. § 2.31(a)(3) on February 19, 2020 and the Defense motion is moot.

22
            Dated: March 31, 2020                         /S/ Susan St. Vincent
23                                                        Susan St. Vincent
24                                                        Legal Officer
                                                          Yosemite National Park
25
            Dated: March 31, 2020                         /S/
26                                                        Benjamin A. Gerson
                                                          Attorney for Defendant
27                                                        Steven W. Hemmann
28
                                                      1
1                                                   ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the April 1, 2020 motion hearing for Steven W. Hemmann, Case 6:19-po-244-JDP,
4
     is vacated, and reset to a status conference on May 5, 2020, at 10:00 a.m.
5

6

7    IT IS SO ORDERED.

8
     Dated:      April 1, 2020
9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
